Citation Nr: 1228857	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-38 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected gastroesophageal reflux disease (GERD) prior to November 23, 2011.

2.  Entitlement to an initial rating in excess of 30 percent for GERD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel




INTRODUCTION

The Veteran served on active duty from March to July 1983 and from June 2002 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2004, September 2005, and April 2009 rating decisions issued by the RO.

In an April 2009 rating decision, the RO increased the initial rating of gastroesophageal reflux disorder from 10 percent to 30 percent, effective on November 23, 2011.  The Veteran's claims remain in appellate status because the assigned evaluations do not represent the maximum rating available for the condition.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board previously remanded the case in September 2009 and October 2011 for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of an initial rating in excess of 30 percent for the service-connected GERD is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected GERD is shown to have been manifested by epigastric distress, dysphagia, pyrosis, regurgitation and substernal pain and to have been productive of a disability picture that more nearly approximated that of considerable impairment of health for the appeal period prior to November 23, 2011.



CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating of 30 percent for the service-connected GERD, prior to November 23, 2011, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114 including Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Once service connection is granted, the claim is substantiated.  Thus, additional notice regarding the rating assigned for GERD is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of a claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records have been obtained to the extent possible to date.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that the most recent VA examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The examiner(s) made all required findings and fully described the current GERD disability.  Neither the Veteran nor his representative has alleged that the Veteran's GERD disability has worsened since his last examination.  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  

See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Merits of the Claim

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is assigned for the presence of two or more of the symptoms for the 30 percent evaluation of less severity.  

A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

The STRs reflect complaints of burning and pressure after eating.  The impression was that of GERD.  The Veteran was prescribed Aciphex.  In a November 2003 Report of Medical History the Veteran denied having stomach trouble, but noted frequent indigestion or heartburn.  There was no recent unexplained weight loss.

The Veteran denied having chest pain in a September 2004 VA treatment record.

An October 2004 VA treatment record reflected that the Veteran denied having nausea and vomiting.  In another October 2004 VA treatment record, the Veteran denied having abdominal symptoms: pain, nausea, vomiting, diarrhea, constipation, melena or hematochezia.

A January 2005 VA treatment record showed that the Veteran had difficulty swallowing and esophageal discomfort, but did not have any chest pain since the first episode about 1.5 months earlier.  Another January 2005 VA treatment record reflected that the Veteran had a history of gastroesophageal reflux disease.

The Veteran underwent a VA examination in August 2005.  He reported that his esophageal and hiatal hernia started in Bosnia after using nonsteroidals to control the pain from his fall.  He had occasional dysphagia to solids and liquids in the epigastrium.  He has water brash infrequently.  He used omeprazole when symptomatic.  He has maintained his weight and was in general good health with no signs of anemia.  He was diagnosed with gastroesophageal reflux disease.

In a June 2005 VA treatment record, the Veteran denied having chest pain, nausea, and vomiting.

In November 2005, the Veteran stated that he had regurgitation and persistent epigastric distress.

Another November 2005 VA treatment reflected that the Veteran had gastroesophageal reflux disease controlled on medication.  The Veteran was evaluated for chest pain.  It was noted that the chest/arm pain was atypical and might have been symptomatic of his GERD.

A January 2006 VA treatment record noted no chest pain, nausea or vomiting.

In a February 2006 VA treatment record, the Veteran reported having intermittent dysphagia once every two weeks.  He stated that it did not matter what he was eating it felt like his throat was tightening up and that he would not be able to pass solids or liquids.  He would sometimes regurgitate his food.

A March 2006 VA treatment record reflected that the Veteran had a two year slow onset of dysphagia to solid foods.  The esophagus did not show evidence of stricture; however, an upper endoscopy was recommended to rule out esophagitis, malignancy or other causes of dysphagia.

The Veteran had an endoscopy in April 2006.  He was diagnosed with LA Grade B esophagitis; suspected Barrett's with a suspicious nodule; and hiatal hernia.

In July 2006, the Veteran underwent an esophagogastroduodenoscopy.  He was diagnosed with LA Grade B reflux esophagitis.

In a September 2006 VA treatment record, the Veteran denied having chest pain, vomiting or diarrhea.

A July 2008 VA treatment record noted complaints of chest pain that was likely due to a gastrointestinal process.

An August 2008 VA treatment record noted that the Veteran had occasional dysphagia with bolus arrest to liquids and solids that had cleared in the past.  He had a normal esophagram except for a small hiatal hernia in 2008 and normal stress test in February 2008.

An October 2008 VA treatment record diagnosed the Veteran with esophagitis and a small hiatal hernia.

In September 2009 and September 2010 VA treatment records, the Veteran was note denied chest pain, vomiting, and diarrhea.

The March 2010 VA examination noted that the Veteran had dysphagia for solids but not liquid. However, the examiner stated that the Veteran had dysphagia for solids and liquids.  The VA examiner also noted complaints of pyrosis, epigastric pain, but no arm pain.  There was regurgitation and reflex.  He used Prevacid with partial improvement.  There was no weight loss or anemia.  Examination of the abdomen showed no masses and no tenderness.  He was diagnosed with gastroesophageal reflux disease with dysphagia.  There was no epigastric pain, no vomiting, no weight loss, hematemesis, or melena.  

A December 2010 VA treatment record noted that the Veteran suffered from dysphagia.  He had a prescription for Omeprazole and uses Tums and Rolaids for reflux.  The dysphagic episode was characterized by a sense of fullness and pressure in the epigastrium followed by forceful regurgitation (if Veteran does not stop eating).

A May 2011 VA GI consult noted that the Veteran has symptoms of regurgitation of solid food and reflux symptomatology.  It was treated with a proton pump inhibitor over an extended period of time with little to no improvement.  The Veteran was diagnosed with chronic dysphagia; inflammatory anatomical, motility abnormalities.  The physician noted that symptoms of regurgitation of solid foods and reflux.  

The Veteran had a long history of similar symptoms that led to an upper endoscopy in 2008 that showed "acute chronic inflammation."  It was noted that the Veteran's symptoms escalated, which required the Veteran to be evaluated at the Albany Medical Center for esophageal manometry, which found evidence of decreased peristalsis in the upper esophageal body, as well as diminished tone in the lower esophageal sphincter.  The endoscopy showed slight narrowing of the distal esophagus.  The Veteran had difficulty eating solids more than drinking liquids.

A November 2011 VA examination diagnosed the Veteran with GERD, hiatal hernia, esophageal stricture, and esophageal spasm.  The Veteran took continuous medication for the condition; had persistently recurrent epigastric distress; infrequent episodes of epigastric distress; and dysphagia.  He had heartburn, reflux, regurgitation, mild nausea, mild esophageal stricture and spasm of esophagus.  The esophageal conditions impaired his ability to work; discomfort after eating; and several time per week Veteran had to go home and rest.

Prior to November 23, 2011, the evidence of record showed symptomatology for the service-connected GERD that more closely resembled the criteria for a 30 percent rating.  

Under Diagnostic Code 7346, his GERD symptoms (epigastric distress, dysphagia, pyrosis, regurgitation, substernal pain) are shown to have approached a level of impairment consistent with considerable impairment of health for the initial period of the appeal.  38 C.F.R. § 4.114 including Diagnostic Code 7346.  

Specifically, the medical evidence of record during his period reflected that the Veteran had heartburn, chest pain, dysphagia, pyrosis, regurgitation, water brash and persistent epigastric distress.  (See VA treatment records from November 2003 to July 2008).

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO to refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown. 

As the Veteran's disability picture is contemplated by the rating schedule, referral for extraschedular consideration is not indicated at this time.




ORDER

An initial disability rating of 30 percent for the service-connected GERD prior to November 23, 2011, is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The Board requested in its October 2011 remand that the AOJ obtain all treatment records from Albany Medical Center dated since January 2008.  It does not appear that such development has been completed.  

Specifically, the RO attempted to obtain the records in January 2012.  The Albany Medical Center responded that "[t]o obtain the results of private outpatient testing or treatment, please contact the physician directly."  To date, the RO has not made an attempt to contact the physicians directly. 

The complete records should be obtained from these facilities on remand, to include any additional outpatient records. 38 U.S.C.A. § 5103A (b), (c) (West 2002); 38 C.F.R. § 3.159(c) (1)-(3) (2011); Stegall v. West, 11 Vet.App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have provide the name of any physician who treated him for the service-connected GERD at Albany Medical Center and to provide authorizations necessary for the release of any records by them.  The copies of any outstanding records obtained and/or the responses received should be associated with the claims folder.  In addition, the copies of any outstanding records referable to treatment rendered for the service-connected GERD since 2011 should be obtained and added to complete the record.

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

The Veteran also should be notified that he may submit additional medical evidence or treatment records to support his claim. 

2.  After completing the requested action to the extent possible and any other development deemed necessary, the RO should readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


